UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K þ Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December31, 2015 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-08007 REAL INDUSTRY, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 46-3783818 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification Number) 15301 Ventura Boulevard, Suite 400Sherman Oaks, California 91403 (805) 435-1255 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) Securities Registered Pursuant to Section12(b) of the Act: None Securities Registered Pursuant to Section12(g) of the Act: (Title of Each Class) Common Stock, $0.001par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act of 1933.¨YesþNo Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934.¨YesþNo Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þYes¨No Indicate by checkmark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).þYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. ¨LargeAcceleratedFiler þAcceleratedFiler ¨Non-Accelerated Filer(Do not check if a smaller reporting company) ¨SmallerReportingCompany Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).¨YesþNo The aggregate market value of the Registrant’s common stock held by non-affiliates of the Registrant was $275,093,684 on June30, 2015, the last business day of the Registrant’s most recently completed second fiscal quarter, based on the closing sales price of the Registrant’s common stock on the Nasdaq Stock Exchange, on that date. Shares of the Registrant’s common stock held by each officer, director and each person known to the Registrant to own 10% or more of the outstanding voting power of the Registrant, as of that date, have been excluded since such persons may be deemed to be affiliates. This determination of affiliate status is not a determination for any other purpose. On February 29, 2016, 29,232,368 shares of the Registrant’s common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates by reference certain information from the Registrant’s definitive proxy statement for the 2016 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission on or before April30, 2016. REAL INDUSTRY, INC.
